Citation Nr: 1440083	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to service connection for pancreatic cancer, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  He died in July 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Appellant testified at an August 2011 Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is of record.

In March 2014, the Board requested a medical expert opinions from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in May 2014, and, for the reasons stated below, the Board finds it warrants service connection for the cause of the Veteran's death.




FINDINGS OF FACT

1.  The Veteran died in April 2007.  His death certificate lists his immediate cause of death as lung metastasis, due to or as a consequence of pancreatic cancer.  

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder, tinnitus, and bilateral hearing loss, but not for lung metastasis or pancreatic cancer.

3.  The record reflects it is at least as likely as not that the Veteran's pancreatic cancer developed as a result of his active service.

4.  Based on the grant of service connection for the cause of the Veteran's death, the claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 includes no justiciable case or controversy for active consideration by the Board.

5.  Although the Veteran had a claim of service connection for pancreatic cancer pending at the time of his death, the evidence showing this disability developed as a result of his active service was not physically or constructively of record at that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.312 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

2.  The appeal with respect to entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204 (2013). 

3.  The criteria for the establishment of accrued benefits are not met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, however, the Board finds that service connection is warranted for the cause of the Veteran's death.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Further, as a result of the cause of death claim being allowed, the claim for DIC under 38 U.S.C.A. § 1318 must be dismissed.

With respect to the accrued benefits claim, the Board notes that the Appellant was sent adequate pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) via correspondence dated in October 2007.  Further, the statements and hearing testimony of the Appellant reflects she was aware of the evidence necessary to substantiate a service connection claim, which is what is necessary in this case to substantiate her accrued benefits claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Moreover, on claims for accrued benefits, the determination is based on the evidence in the file at the date of Veteran's death, including, any VA records, which are deemed to be in the constructive possession of VA.  Consequently, the Board cannot order additional development with respect to the accrued benefits claim.  

With respect to the aforementioned August 2011 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate claims, and asked questions to clarify the Appellant's contentions.  Moreover, as already noted, the Appellant, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c) (2) have been satisfied. 

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c) (1).

The Veteran died in April 2007.  His death certificate lists his immediate cause of death as lung metastasis, due to or as a consequence of pancreatic cancer.  No autopsy was performed.  At the time of his death, he was service-connected for PTSD, tinnitus, and bilateral hearing loss.  He was not service connected for lung metastasis or pancreatic cancer.  Further, there is no indication of either disability in his service treatment records, or in the post-service medical records until years after his separation from service.

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Appellant has contended that the Veteran's pancreatic cancer was related to his exposure to Agent Orange.  She also contends that the Veteran experienced chest pains prior to being diagnosed with pancreatic cancer, and that his lung cancer may have existed prior to his pancreatic cancer diagnosis.  

Because the Veteran's service records confirm he had active service in the Republic of Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  Although pancreatic cancer is not one of the conditions presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e), the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

In this case, the Appellant submitted a private medical opinion dated in July 2008 which referenced a May 1990 report by Admiral E.R. Zumwalt Jr. and opining that the Veteran's pancreatic cancer was related to his Agent Orange exposure.  However, the Board has previously found that this opinion was insufficient for rating purposes because it does not consider or address the disease pathology or other potential causes (e.g. lifestyle factors).  Consequently, the Board requested a VHA opinion to clarify the matter in March 2014. 

The subsequent May 2014 VHA opinion, completed by an oncologist, stated she could not definitively state that the Veteran's pancreatic cancer was caused by his exposure to Agent Orange, she could not negate the possibility.  In her opinion, there was a 50/50 chance that this disease was associated with his exposure.  She also stated that the Veteran's tobacco consumption was at least in part causative of his pancreatic cancer as well as of his cardiovascular disease including four (4) myocardial infarctions.

Despite the fact the VHA opinion found that the Veteran's tobacco use was a cause of his pancreatic cancer, it also concluded that it was a 50/50 chance it was also caused by his presumed in-service Agent Orange exposure.  As such, it does support a finding of direct causation for this disability.  

The law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  That is the case here.  Resolving all reasonable doubt in favor of the Appellant, the Board finds that service connection is warranted for the cause of the Veteran's death.  

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, DIC benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected.  Based on the Board's grant of service connection for the cause of the Veteran's death in this decision, the question of entitlement to DIC under this separate avenue is moot as the Appellant has been granted the underlying benefit sought.  Therefore, no justiciable case or controversy remains.  See 38 U.S.C.A. 
§§ 1318, 7104, 7105, 7107; 38 C.F.R. §§ 3.22, 19.4, 20.101, 20.200, 20.204.  Accordingly, the appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

The Veteran had a claim pending of entitlement to service connection for pancreatic cancer at the time of his death.  For the reasons stated above, the Board has determined that his pancreatic cancer developed as a result of his active service.  However, as a general rule, only evidence contained in the Veteran's file at the time of this Veteran's death will be considered when reviewing a claim for accrued benefits.  VA is prohibited from considering evidence received after the date of a Veteran's death, except for outstanding service treatment records or VA records, as these records are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d) (4).  Stated differently, after the Veteran's death, the Appellant cannot submit or VA cannot develop the case for additional evidence, except for records in constructive possession of VA that might better substantiate the claim.

In this case, both the May 2014 VHA opinion and the July 2008 private medical opinion submitted by the Appellant were added to the record after the Veteran's death in April 2007.  Therefore, they were not of record at the time of his death, and the Board cannot consider this evidence when adjudicating the accrued benefits claim.  The competent and credible evidence of record at the time of the Veteran's death, conversely, did not establish that the Veteran's pancreatic cancer was related to service.  Moreover, as the effect of herbicide exposure involves complex medical issues, and the Secretary of VA has determined that pancreatic cancer is not one of the presumptive conditions associated with such exposure, competent medical evidence is required to directly relate the etiology of this disability to such exposure.

In short, the evidence of record at the time of the Veteran's death reflects his pancreatic cancer developed years after his separation from service; VA has concluded that pancreatic cancer is not presumptively associated with herbicide; and no competent medical opinion was physically or constructively of record which related the etiology of the pancreatic cancer to the Veteran's service at the time of his death.  Consequently, the Board must conclude that the preponderance of the evidence of record at the time of the Veteran's death was against finding his pancreatic cancer was incurred in or otherwise the result of his active service.  

As the preponderance of the evidence was against the claim at that time, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the Appellant's claim for accrued benefits must be denied.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal with respect to the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.

Entitlement to accrued benefits is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


